NO. 07-08-0166-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



SEPTEMBER 22, 2008

______________________________



STATE FARM MUTUAL AUTOMOBILE INSURANCE

COMPANY AND MEGAN CHEN, APPELLANTS



V.



BRENDA SMITH, APPELLEE

_________________________________



FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY;



NO. 153-218821-06; HONORABLE KEN CURRY, JUDGE

_______________________________





Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Before us is the joint motion of appellants State Farm Mutual Automobile Insurance Company and Megan Chen and appellee BrendaSmith stating that the parties have reached a full settlement of the underlying case.  The parties ask 
us, according to their agreement, to vacate the judgment of the trial court and render a judgment that appellee take nothing with trial and appellate costs taxed against the party incurring them.  We will grant the motion.  Accordingly, pursuant to the agreement of the parties and without regard to the merits, we vacate the trial court’s judgment and render judgment that appellee Brenda Smith take nothing on her claim against appellants 
State Farm Mutual Automobile Insurance Company and Megan Chen.  Costs in this Court and the trial court, according to the agreement of the parties, are taxed against the party incurring them.  
See
 Tex. R. App. P. 42.1(a)(2)(A).

Having disposed of this appeal at the request of the parties, we will not entertain a motion for rehearing and our mandate shall issue forthwith.



James T. Campbell

         Justice